Citation Nr: 0106815	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The appellant served on active duty from January 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).

In the veteran's Notice of Disagreement (NOD) he stated that 
his service-connected PTSD (which is his only service-
connected disability) did not prevent him from getting a job 
but precluded him from keeping a job.  In his VA Form 9he 
stated that a recent change in his psychotropic medication 
prevented him from being employed.  In light of the 50 
percent rating current assigned for his service-connected 
PTSD, the Board construes this to be a claim for a total 
rating.  Since the RO has not yet adjudicated such an issue, 
it is referred to the RO for initial consideration.  


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
indicated in this case for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, potentially relevant records have not been 
obtained by the RO.  Specifically, at the time of his 
February 2000 VA examination, the appellant indicated that 
since 1998 he had attended a PTSD group, presumably 
associated with the Shreveport VAMC, and had also received 
treatment at a VA Mental Hygiene Clinic.  However, these 
treatment records have not been associated with the claims 
file.  Additionally, in his January 2000 substantive appeal 
(VA Form 9), the appellant reported a change in his VA 
prescribed psychotropic medication.  Therefore, additional 
development is warranted in this regard.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).

Moreover, the Board is of the opinion that an examination is 
needed to address the appellant's current level of functional 
impairment.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment 
of any physicians, hospitals, or 
treatment centers (private, VA or 
military) who have provided him 
with relevant treatment for PTSD, 
not already associated with the 
claims file.  Specifically, after 
securing the necessary release, the 
RO should obtain medical records, 
including treatment records from 
the PTSD Group and Mental Hygiene 
Clinic associated with the 
Shreveport, Louisiana VAMC.  The 
appellant's assistance in obtaining 
pertinent records should be 
solicited as needed.  To the extent 
there is an attempt to obtain 
records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  
The appellant and his 
representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159 (2000).  

2.  Thereafter, and whether 
additional records are received or 
not, the RO should schedule the 
veteran for a VA psychiatric 
examination for the purpose of 
evaluating the extent and severity 
of the veteran's service-connected 
PTSD.  The examiner should, based on 
sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, 
determine the veteran's current 
level of disability resulting from 
PTSD.  All tests the examiner deems 
necessary should be accomplished and 
all clinical findings should be 
reported in detail.  The claims 
folder and a copy of the old and new 
psychiatric rating criteria should 
be provided to the examiners.

A Global Assessment of Functioning 
(GAF) score should also be 
determined, based only on the 
veteran's service-connected 
symptoms, and a full explanation 
of its meaning should be set out.

3.  Thereafter, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In 
particular, the RO should ensure 
that the new notification 
requirements and development 
procedures contained in sections 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  For further 
guidance on the processing of this 
case in light of the changes in the 
law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 
2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, 
including, among other things, 
final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court 
decisions that are subsequently 
issued also should be considered.

4.  The RO should adjudicate the 
claim for entitlement to a total 
rating based on individual 
unemployability due to the only 
service-connected disorder of PTSD.  
If that claim is denied, the 
veteran and his representative 
should be informed of the 
procedures and steps required to 
initiate and perfect an appeal as 
to that issue.  

5.  If the benefit sought on appeal 
remains denied, the appellant and 
the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain 
notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


